             Case 6:18-cv-06482-LJV Document 24 Filed 08/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 JEFFREY L.,1

                 Plaintiff,

           v.                                                18-CV-6482-LJV
                                                             DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

           Defendant.
___________________________________


       The plaintiff, Jeffrey L. (“Jeffrey”), is a prevailing party in this social security

benefits action. His counsel has moved for attorney’s fees under 42 U.S.C.

§ 406(b)(1)(A). Docket Item 19. The defendant does not oppose the motion but defers

to the Court to determine whether the motion is timely. Docket Item 21.


I.     TIMELINESS

       On August 2, 2019, the United States Court of Appeals for the Second Circuit

held that section 406(b)(1)(A) motions must be filed within fourteen days of the

claimant’s receiving a notice of award. Sinkler v. Berryhill, 932 F.3d 83, 87-88 (2d Cir.

2019). Notwithstanding this deadline, the Second Circuit made it clear that “district

courts are empowered to enlarge that filing period where circumstances warrant.” See

id. at 89.



       1 To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
           Case 6:18-cv-06482-LJV Document 24 Filed 08/11/21 Page 2 of 4




       The Social Security Administration (“SSA”) issued Jeffrey a notice of change in

benefits letter on June 12, 2021. Docket Item 19-3 at 1. That notice indicated that

Jeffrey was entitled to past-due benefits and that $20,243.75 had been withheld to pay

attorney’s fees. See id. at 2.

       A notice of change in benefits letter is not the same as a notice of award letter,

however. See Esposito v. Saul, 2020 WL 3026459, at *2-3 (D. Conn. June 5, 2020).

So, on July 23, 2021, this Court ordered Jeffrey’s counsel to advise the Court whether

he had received a notice of award letter. Docket Item 22. On August 5, 2021, Jeffrey’s

counsel responded that he “has not received any document titled ‘Notice of Award,’ . . .

only a letter dated June 12, 2021[,] titled ‘Notice of Change in Benefits.’” Docket Item

23 at 1.

       Because Jeffrey’s counsel did not receive a notice of award letter, the fourteen-

day limitations period did not begin to run until he received the notice of change in

benefits letter mailed no earlier than June 12 and learned his possible fee. See

Esposito, 2020 WL 3026459, at *3; see also Sinkler, 932 F.3d at 88 (The fourteen-day

limitations period begins “[o]nce counsel receives notice of the benefits award—and,

therefore, the maximum attorney’s fees that may be claimed.”). There is no dispute that

this motion was filed within fourteen days of counsel’s receipt of the notice of change in

benefits letter,2 see Docket Item 19 (motion for attorney fees filed on June 29, 2021);

therefore, it was timely under Sinkler.




       2The notice of change in benefits letter was dated June 12, 2021, see Docket
Item 19-3, and under Federal Rule of Civil Procedure 6(d), a document is deemed
received three days after mailing. The motion for attorney’s fees therefore was due,
and indeed was filed on, June 29, 2021.
                                             2
           Case 6:18-cv-06482-LJV Document 24 Filed 08/11/21 Page 3 of 4




II.    REASONABLENESS

       Section 406(b)(1)(A) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment, and
       the Commissioner of Social Security may, notwithstanding the provisions of
       section 405(i) of this title, but subject to subsection (d) of this section, certify
       the amount of such fee for payment to such attorney out of, and not in
       addition to, the amount of such past-due benefits. In case of any such
       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.

       Jeffrey’s counsel seeks $20,243.75 in fees, which is 25% of the past-due benefits

and is consistent with the contingent-fee agreement that provides for attorney’s fees in

the amount of 25% of any recovery. Docket Item 19-3 at 2; Docket Item 19-5.

       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall.3 Id. The $20,243.75 fee request therefore is

granted under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on May 6, 2021, this Court previously

awarded Jeffrey’s counsel $5,358.14 in fees under the Equal Access to Justice Act



       3While the fee here constitutes an hourly rate of $784.64—high by Western New
York standards—the precedent cited in counsel’s fee application and the incentive
necessary for counsel to take contingency-fee cases weigh in favor of approving the fee
here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the hours spent
representing the claimant” can be used by the court “as an aid to [its] assessment of the
reasonableness of the fee yielded by the fee agreement”).

                                                3
           Case 6:18-cv-06482-LJV Document 24 Filed 08/11/21 Page 4 of 4




(“EAJA”), 28 U.S.C. § 2412(d). Docket Items 17, 18. Because the fees granted above

exceed the EAJA fees, Jeffrey’s counsel must refund the EAJA fees to him. See Wells

v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).


                                         ORDER


         In light of the above,

         IT IS HEREBY ORDERED that the plaintiff’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $20,243.75, Docket Item 19, is GRANTED;

and it is further

         ORDERED that Jeffrey’s counsel shall refund the $5,358.14 in EAJA fees to

Jeffrey within fourteen days of the entry date of this decision and order.



         SO ORDERED.

Dated:          August 11, 2021
                Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                             4
